Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzl (US 2015/0119278, Pub Date: 04/30/2015) in view of Bosio et al. (US 2016/0334402, Pub Date: 11/17/2016, hereinafter “Bosio”).
Regarding claim 1, Goetzl teaches throughout the publication a method comprising: a) providing a biological sample comprising vesicles (paragraph 0006, vesicle present in biological sample); b) contacting a solid support comprising capture agents associated therewith with the biological sample under conditions wherein the capture agents selectively bind to a first 
More specifically, Goetzl teaches methods of diagnosing or prognosing a neurodegenerative disorder in a subject, comprising: obtaining a biological sample from the subject; applying an antibody specific for vesicles to the sample, wherein the presence of the vesicle creates an antibody-vesicle complex; isolating the antibody-vesicle complex; assaying a level of one or more biomarkers in the antibody-vesicle complex; and diagnosing or prognosing a neurodegenerative disorder in a subject, wherein at least one of the biomarkers are selected from the group consisting of Tau, phosphorylated Tau, A.beta.1-42, TDP-43, .alpha.-synuclein, SOD-1, FUS, FKBP51, IRS-1, phosphorylated IRS-1, CTSD, LAMP1, UBP, HSP70, NSE, NFL, CD9, CD63, CD81, and CD171.  In some embodiments, the antibody-vesicle complex is created on a solid phase.  The vesicles are selected from the group consisting of exosomes, microparticles, microvesicles, nanosomes, extracellular vesicles, and ectosomes. In other embodiments, the antibody is a monoclonal NCAM antibody.  In other embodiments, the antibody is a monoclonal 
Goetzl teaches that on one of ordinary skill in the art has several methods and devices available for the detection and analysis of the protein markers of the invention including immunoassays utilizing labeled molecules in various sandwich, competitive, or non-competitive assay formats, to generate a signal that is related to the presence or amount of an analyte of interest. Paragraph 0038. 
Goetzl also discloses that the use of immobilized antibodies specific for the markers is also contemplated.  The antibodies could be immobilized onto a variety of solid supports, such as magnetic or chromatographic matrix particles, the surface of an assay place (such as microtiter wells), pieces of a solid substrate material (such as plastic, nylon, paper), and the like.  Paragraph 0040.
exosomal proteins were quantified for example by ELISA (paras. 0066-0067.)
Thus, Goetzl teaches applying an antibody specific for vesicles to the sample, wherein the presence of the vesicle creates an antibody-vesicle complex created on a solid phase (para. 0007). Paragraph 0007 also lists examples of cytosolic protein and/or secretory protein to which the antibody binds, creating the antibody-vesicle complex created on a solid phase.
While Goetzl teaches that markers conjugated to fluorescent labels can be utilized, the reference does not specifically teach that assaying for the biomarker on the vesicles captured on the solid support uses a detection agent that selectively binds to the cytosolic protein and/or secretory protein.
Bosio teaches throughout the publication a method for analyzing levels of markers of subpopulations of vesicles in a sample (abstract). More specifically, Bosio teaches capturing and analyzing membrane vesicles from a sample by using a set of capture agents coupled to binding agents for example, contacting captured vesicles with an additional detection agent (paragraph 0018) so that signal intensities can be measured (paragraphs 0099-0100).
Bosio discloses that as a consequence of their origin, exosomes from different cell types contain endosome-associated proteins (e.g., Rab GTPase, SNAREs, Annexins, and flotillin).  Membrane proteins that are known to cluster into microdomains at the plasma membrane or at endosomes often are also enriched on EVs.  These include tetraspanins, a family of >30 proteins that are composed of four transmembrane domains.  Tetraspanins such as CD63, CD81, CD82, CD53, and CD37 were first identified in B cell exosomes but later also in other vesicles. Paragraph 0010. [These proteins are thus equivalent to cytosolic protein on an exosome.]
Bosio also discloses that the method of the invention is not limited to analyse subpopulations of extracellular vesicles, any vesicle which has markers on the vesicle membrane may be used for analysis.  The vesicles may be cells, intracellular compartments, extracellular vesicles of cells, or enveloped viruses. Paragraph 0039.
Bosio further discloses that it is also possible to combine capture agents or detection agents recognizing the same or different markers in order to increase signal intensity or to allow analyzing subpopulations of vesicles defined by a combination of markers.  Such subpopulations could be for example using antiCD2, antiCD3, antiCD4, and antiCD8 antibodies for T cells or antiCD19 and antiCD20 for B cells. Paragraph 0073.
Bosio further discloses in an embodiment, setting the highest signal (antiCD63 antibody beads as capture agents stained with the APC detection cocktail of antiCD9, antiCD81 and antiCD63) to 100%, one could calculate based on the corresponding signals for the antiCD9 or antiCD81 beads 49% of the exosomes also express antiCD9 and 46% of the exosomes also express antiCD81 nicely reflecting the 1:1 mixture of antiCD9 positive thrombocyte exosomes and antiCD81 positive NK cell exosomes. Paragraph 0077.
Bosio moreover discloses that in another example, thrombocyte exosomes were incubated with a mixture of multiplex beads (capture agents) each bead coupled to antiCD9, antiCD63, antiCD81.  We then stained the mixture with APC [Antigen Presenting Cells]-coupled antiCD9, antiCD63, antiCD81 antibodies (detection agents), or a mixture of these three antibodies and analysed the samples on a MACSQuant Flowcytometer. Paragraph 0079.
vesicles of endosomal and plasma membrane origin which are released by cells into the extracellular environment. Paragraph 0136.
[Thus proteins on the vesicles of endosomal and plasma membrane which are released by cells into the extracellular environment are equivalent to secretory proteins on the vesicles.]
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Goetzl to incorporate a detection agent that binds to cytosolic protein and/or secretory, as exemplified by Bosio, because it would have been desirable for study and/or for multiplex detection as taught by Bosio (see Bosio, paragraphs 0018-0024) and because Goetzl teaches that the method is capable of utilizing detection agents for vesicle detection. The skilled artisan would have had reasonable expectation of success given the teaching of Bosio that such proteins can also be bound for its detection and that any vesicle which has markers on the vesicle membrane may be used for analysis.  
Regarding claim 2, the first biomarker [see para. 0030-0031 of Goetzl] and cytosolic and/or secretory protein [see discussion of Bosio] are membrane-bound proteins or adsorbed proteins on the vesicles.
Regarding claim 3, the first biomarker [see para. 0030-0031 of Goetzl] and cytosolic and/or secretory protein [see discussion of Bosio] are exosome surface markers. 
Regarding claim 4, Goetzl teaches the method wherein the exosome surface marker is CD81, CD63, or CD171 (paragraph 0031). Examiner notes that these are surface markers since they are used to capture the exosome in Goetzl. Moreover, regarding the step of detecting a combine capture agents or detection agents recognizing the same or different markers in order to increase signal intensity or to allow analyzing subpopulations of vesicles defined by a combination of markers. Thus Bosio suggests using a detection agent that recognizes the same marker [such as the exosome surface markers disclosed by Goetzl] as the capture agent. Such subpopulations could be for example using antiCD2, antiCD3, antiCD4, and antiCD8 antibodies for T cells or antiCD19 and antiCD20 for B cells. Paragraph 0073 of Bosio.
Regarding claims 5, Goetzl teaches the method wherein the first biomarker or cytosolic and/or secretory protein is selected from the group consisting of a neuron-specific protein, an astrocyte-specific protein, or a microglia-specific protein (paragraph 0005).
Regarding claim 6, Goetzl teaches the method wherein the neuron-specific protein is selected from the group consisting of Tau or phosphorylated Tau (paragraph 0005).
Regarding claim 7, Goetzl teaches the method wherein the astrocyte-specific proteins is selected from the group consisting of glial fibrillary acidic protein (GFAP) and excitatory amino acid transporter 1 (EAAT1) (paragraph 0030). 
Regarding claim 8, Goetzl teaches the method wherein the oligodendrocyte-specific protein is selected from the group consisting of myelin basic protein (MBP) and oligodendrocyte myelin glycoprotein (OMG) (paragraph 0030). 
Regarding claim 9, Goetzl teaches the method wherein the vesicles captured on the solid support are selected from the group consisting of neuron-derived exosomes, astrocyte-
Regarding claim 10, Goetzl teaches the method wherein the membrane-bound proteins or adsorbed proteins on the vesicles is dopamine transporter (DAT) or tyrosine hydroxygenase (TH) (paragraph 0012). 
Regarding claims 12-13, Goetzl in view of Bosio teaches the method wherein the cytosolic protein is CTSD, Tau, phosphorylated Tau, LAMP1, HSP70 or ubiquitin (see paragraph 0005 of Goetzl).
Regarding claims 15-16, Goetzl in view of Bosio teach the method, wherein the secretory protein is selected from the group consisting of cytokines, growth factors, chemokines, interleukins, nociceptin (opioid peptide), and GnRH, wherein the cytokine is selected from the group consisting of IL1b, IL34, IL6, IL8, IL16, IL23A, IL32, IL33, CX3CL1, CCL2, CXCL12, TNFalpha, TNFSF10, TNFSF13, IL12B, and FasL (Bosio, paragraph 0046). 
Regarding claim 17, Goetzl teaches the method further comprising detecting a receptor protein, a transporter protein, or a membrane protein on the vesicles captured on the solid support (paragraph 0030). 
Regarding claim 18, Goetzl teaches the method wherein the receptor protein is a neurotransmitter receptor, a dopamine receptor, a serotonin receptor, a GABA receptor, a glutamate receptor, an insulin receptor, a tumor necrosis factor receptor, or a neuropeptide receptor (paragraphs 0012 and 0030). 
Regarding claim 19, Goetzl teaches the method wherein the membrane protein is NCAM (paragraph 0030). 

Regarding claim 21, Goetzl teaches the method wherein solid support is a non-magnetic bead or a magnetic bead (paragraph 0007). 
Regarding claim 22, Goetzl teaches the method wherein the capture agents comprise antibodies, antibody fragments, antibody mimetics, or aptamers that specifically bind to the first biomarker on the vesicles (paragraph 0006). 
Regarding claim 23, Goetzl in view of Bosio teaches the method wherein the detection agent comprises an antibody, an antibody fragment, an antibody mimetic, or an aptamer that specifically binds to the second biomarker on the vesicles (Goetzl, paragraph 0030 and Bosio, paragraphs 0044-0050). 
Regarding claim 24, Goetzl teaches the method wherein said detecting comprises performing an immunoassay (paragraph 0038). 
Regarding claim 25, Goetzl teaches the method wherein the immunoassay is selected from the group consisting of an enzyme-linked immunosorbent assay (ELISA) and a radioimmunoassay (RIA) (paragraph 0039).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant states that Examiner admits that Goetzl does not teach that assaying for the biomarker on the vesicles captures on the solid support uses a detection agent that selectively binds to cytosolic proteins and/or secretory proteins, but asserts that: “Bosio teaches 
Applicant argues that none of the references cited by the Office disclose or suggest detecting cytosolic protein and/or secretory protein on the surface of capture vesicles as recited in the instant claims. Goetzl discloses isolation of vesicles but does not teach or suggest detection of cytosolic protein and/or secretory protein on the surface of captured vesicles as recited in the instant claims. There is no mention of any cytosolic markers in Goetzl or detection of any cytosolic markers on the surface of a vesicle. Bosio fails to cure the deficiencies of Goetzl. The methods of Bosio utilize capture and detection agents but do not teach or suggest detection of cytosolic proteins and/or secretory proteins on the surface of captured vesicles as recited in the instant claims. As shown in Examples 2, 3, and 10 of the instant Application, Applicant was the first to successful demonstrate that cytosolic and secretory proteins are present and detectable on the surface of captured vesicles without the need for lysis or permeabilization for their detection.
This is not persuasive since Goetzl teaches applying an antibody specific for vesicles to the sample, wherein the presence of the vesicle creates an antibody-vesicle complex created on a solid phase (para. 0007). Paragraph 0007 also lists examples of cytosolic protein and/or secretory protein to which the antibody binds, creating the antibody-vesicle complex created combine capture agents or detection agents recognizing the same or different markers in order to increase signal intensity or to allow analyzing subpopulations of vesicles defined by a combination of markers (para. 0073). Moreover, Bosio discloses cytosolic proteins on an exosome (e.g., para. 0010) and teaches that  any vesicle which has markers on the vesicle membrane may be used for analysis (para. 0039).   
Therefore, Applicant’s arguments are not persuasive since both Goetzl and Bosio independently teach binding of a cytosolic protein or secretory protein on the surface of a vesicle, and together, Goetzl and Bosio teach the steps of Applicant’s invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20150168400 (discloses secretory proteins present and detectable on the surface of vesicles.)
	See abstract, disclosing: A method of analyzing an exosome is provided for detecting abnormality in a cell, including: (a) a step of preparing an exosome from a sample; (b) a step 
of bringing the exosome prepared in the step (a) into contact with a first antibody to a protein which exists on the surface of the exosome as an antigen and forming a first antibody-exosome complex; and (c) a step of measuring a zeta potential of the first antibody-exosome complex.
   	See paragraph 0047 disclosing: it is possible to detect abnormality in a cell of a secretory source by analyzing the protein expressed on the surface of the exosome.  Here, the surface of the exosome is a membrane surface of a membrane vesicle which is secreted from a cell and refers to a part in which the secreted exosome is brought into contact with the environment within a living body.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641